DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-12, and 14 are currently pending. Claims 1, 3-5, 7-12, and 14 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 08, 2021 has been entered.
Response to Arguments
Applicant's arguments, see Pg. 6 of the response, filed December 08, 2021, with respect to the drawing objections have been fully considered but they are not persuasive. 
Regarding the drawings, Figure 11 (reproduced below) was introduced in the replacement drawings filed February 18, 2020. There does not appear to be any further amendments to the drawings made afterwards. If Applicant has further modified the drawings since the filing of February 18, 2020, Applicant may direct the Office to when the modification was made.  

    PNG
    media_image1.png
    360
    975
    media_image1.png
    Greyscale


The Office respectfully disagrees that the figures support the claimed shape of the arched wing. The claim language specifically states “the arched wing connected at a first end to the hub section and extending perpendicular relative to the mounting arm”. The term “perpendicular” requires a specific angle of 90°. There is no indication of perpendicularity in the figures nor mention in the original disclosure with respect to the mounting arm and arched wing. 
Applicant's arguments, see Pg. 8-9 of the remarks, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding the arguments with respect to the combination of Joutsiniemi with Vanderhye, the Office respectfully disagrees with Applicant’s characterization of what Vanderhye would teach in the proposed combination. Paragraphs [0012-0013] of Vanderhye note the importance of the skew factor of the vanes and provides for arched wings which have the capability of allowing the vanes to assume the desired curved configuration. Thus, when combined with Joutsiniemi, Vanderhye shows to one of ordinary skill in the art that the addition of arched wing portions would allow the vanes to assume a desired form. In other words, one of ordinary skill would keep a similar mounting arm structure of Joutsiniemi while incorporating an arched wing along where the vane extends. The test for obviousness is what the combined teachings would suggest to one of ordinary skill in the art, not the bodily incorporation of one reference into the structure of another. As best understood, Applicant appears to argue the combination would not result in the claimed rotor since it would require a large arched portion and a relatively small supporting arm compared to the claim. However, this is seen as a bodily incorporation of Vanderhye into Joutsiniemi rather than what the teachings would suggest. The 
Regarding Claims 10 and 14, as best understood, Applicant intends to recite that each vane, such as 2a and 2b in Figure 2 of the application, comprises a plurality of slats rather than a single sheet. However, this does not appear to be what the claim recites. Claim 10 recites “wherein each of the vanes are made of individual strips or slats… strips or slats extending between at least two arched rib supports”. A vane comprising a single sheet, such as vane (2b) in Figure 2 of the application, satisfies the broadest reasonable interpretation of being an individual strip or slat. Similarly, the vane (2a, 2b) of Joutsiniemi satisfies this interpretation as well. The action did not interpret the individual lines showing curvature to be slats or strips. Assuming arguendo, Fajardo et al. (US 2014/0010654 A1) was previously cited as pertinent art. The embodiment of Figure 14 teaches the sectioning of vanes to add modularity, improving the adaptability of the assembly [0041]. 
It is noted that although Applicant provides the same arguments with respect to Claim 11, the structure of Claim 11 is broader than that of Claim 1. Namely, the extent of the arched wing itself is broader. Applicant is suggested to consider amending the language of Claim 11 if further arguments with respect to Claim 1 depend on narrower limitations not present in Claim 11. 
Arguments with respect to remaining claims depend upon arguments addressed above. 
Drawings
It is noted that Figure 11 is substantially similar to that of Figure 4. It is unclear what the difference is as shown in the drawings. Figure 11 of the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because reference character (150) is not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The Specification does not contain sufficient antecedent basis for the limitation of the arched wing “extending perpendicular relative to the mounting arm” as required in Claim 1. However, this limitation appears to be lacking written description. See the 35 U.S.C. 112(a) rejection below.
Claim Objections
Claims 1, 3-5, 7-12, and 14 are objected to because of the following informalities:  
Regarding Claim 1, Line 11 recites “arched wind”. This is believed to be a typographical error of “arched wing”.  
Regarding Claim 11, Line 7 recites “intersect the each of the mounting arms”. The first “the” is believed to not be necessary. 
Claims 3-5, 7-10, 12, and 14 are subsequently objected for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Lines 8-9 recite “the arched wing connected at a first end to the hub section and extending perpendicular relative to the mounting arm”. There is insufficient written description for this limitation in the original disclosure of the invention. Namely, the only discussions of perpendicularity do not recite the arched wing in relation to the mounting arm. For example, the bottom of Pg. 3 of the original Specification filed February 19, 2018 states 
Claims 3-5 and 7-10 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Line 3 recites “a perpendicular face on the opposing side of the mounting arm, said beveled face”. It is unclear what is meant by this limitation. What is the “perpendicular face” perpendicular with respect to? What is a “side” of the mounting arm? What does the “said beveled face” at the end of the claim mean (is this an incomplete clause)? For purposes of examination, any face having a portion that is interpretable to be perpendicular to something will be interpreted as meeting the claim. 
Regarding Claim 11, Line 7 recites “intersect the each of the mounting arms at a distal end”. It noted there is a pair of mounting arms. It is unclear if the claim is requiring both arms to 
Claims 12 and 14 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 7-10, assuming sufficient written description, are rejected under 35 U.S.C. 103 as being unpatentable over Joutsiniemi (US 2009/0196750 A1), hereinafter Joutsiniemi, in view of Vanderhye et al. (US 2007/0086895 A1), hereinafter Vanderhye.
Regarding Claim 1, Joutsiniemi Figure 1 teaches a rotor including a plurality of support ribs (4) rigidly connecting at axially spaced intervals along a shaft (3). Figure 3 teaches each support rib (4) including a hub section (10) and a pair of opposing rib arm sections (30), wherein each rib arm section (30) includes a mounting arm (body of extension between 10 and 34), the mounting arm extending from the hub section (10), a vane (2a, 2b) arranged so that the same vane (2a, 2b) is disposed on both sides of the shaft (3), said vane (2a, 2b) terminating at an opposing mounting arm (see Figure 1), the hub section (10) defining a connecting boss (forming 14) for connection to the shaft, and wherein a balancing mass (24) is disposed on the mounting arm intermediate the hub section (10) and the distal end of the mounting arm [0020, 0027-0028]. 
Joutsiniemi does not expressly teach arched support ribs including arched rib arm sections including an arched wing as claimed. 
Vanderhye Figure 3A teaches a rotor having arched support ribs (27) including an arched rib arm section (23) having an arched wing, said arched wing defining an outer surface (via 45) for connecting to a vane (40). The arched support ribs (27) produce a curvature that is assumed by the vanes. This curvature is used to optimize the skew factor of the blade which would affect the performance of the rotor [0012-0013]. Thus, Vanderhye shows how it is known in the art that having an arched support rib along the extent of a vane would allow for supporting of the vane to maintain the shape the vane was designed for. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the rotor taught by Joutsiniemi with an arched support rib 
Regarding Claim 3, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
The modification by Vanderhye in Claim 1 results wherein the vanes are mounted along an outer perimeter of the arched wing, said vanes connected at multiple contact points along the arched wing. Figure 3A of Vanderhye shows multiple elements (45) for the mounting of the vane (40) on an outer perimeter of the arched wing (23) [0046]. 
Regarding Claim 5, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
The modification by Vanderhye in Claim 1 results wherein the arched wing and the mounting arm define a wing aperture. This is exemplified in Figure 3A of Vanderhye which 
Regarding Claim 7, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 3. 
The modification by Vanderhye in Claim 1 results wherein the vanes (40) include screws for connecting to the outer perimeter of the arched wing (23) as exemplified in Figure 3A of Vanderhye. Paragraphs [0043-0044] discuss vanes (40) being connected via openings (45) and screws (42). 
Regarding Claim 8, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
Joutsiniemi Figure 3 also teaches the connecting boss (forms 14) including a threaded bore (18) defined therein [0025].
Regarding Claim 9, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
Joutsiniemi Figure 3 teaches an airfoil shaped portion being disposed intermediate a coupling boss (36) and the balancing mass (24) [0027]. Note the cross-section shown at (34) and the exemplary ones at Figure 4, which is viewed from 4-4. 
Regarding Claim 10, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
Joutsiniemi Figure 1 teaches wherein each of the vanes (2a, 2b) are made of individual strips or slats which are in a vertical direction, strips or slats extending between at least two arched rib supports (4). Each of the vanes (2a, 2b) are interpreted as being individual strips or slats. 

Claim 4, assuming sufficient written description and as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Joutsiniemi and Vanderhye as applied to Claim 1 above, and further in view of Belden (US 2012/0007366 A1), hereinafter Belden.
Regarding Claim 4, Joutsiniemi and Vanderhye teach the rotor arm as set forth in Claim 1. 
The modification in Claim 1 by Vanderhye results wherein the mounting arm and arched wing define a wing aperture, since arched sections with straight portions result in an aperture between the two (see between 28 and 23 in Figure 3A of Vanderhye for example). 
Joutsiniemi and Vanderhye do not expressly teach said mounting arm includes a beveled face directed towards the wing aperture and a perpendicular face on the opposing side of the mounting arm, said beveled face as claimed. 
Figure 3 of Belden teaches a mounting arm (304) including a beveled face (352, 353) and a perpendicular face (faces between 352, 353, or face at end of 352/353 being perpendicular to the view direction depending on how claim intended to be interpreted) on the opposing side of the mounting arm, said beveled face. The shape of the mounting arm (304) allows for the arm to be more aerodynamic compared to a square or rectangular section [0028].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotor taught by Joutsiniemi-Vanderhye such that the mounting arm includes a beveled face directed towards the wing aperture and a perpendicular face on the opposing side of the mounting arm, said beveled face as suggested by Belden, to provide the benefit of changing the shape to be more aerodynamic. 

Claims 11-12 and 14, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Joutsiniemi in view of Vanderhye and Schmitt (US 2014/0050588 A1), hereinafter Schmitt.
Regarding Claim 11, Joutsiniemi Figure 1 teaches a method of mounting a screw formed vane (2a, 2b) to a rotor, the method comprising: connecting a rib assembly (4) transverse to a 
Joutsiniemi does not expressly teach an arched rib assembly including an arched wing as claimed. 
Vanderhye Figure 3A teaches a method for mounting a vane (40) to a rotor wherein an arched rib assembly (27) includes an arched wing (23) extending along a curved path. The vanes (40) are mounted via openings (45). The arched rib assembly (27) produce a curvature that is assumed by the vanes. This curvature is used to optimize the skew factor of the blade which would affect the performance of the rotor [0012-0013]. Since Joutsiniemi has two opposing mounting arms (30) shown in Figure 3, the application of Vanderhye results in a pair of opposing arched wings, one for each arm (30). The extent of the vane, which the arched wing would follow and connect to, extends from hole (22) to the hole (38) at the distal end of the mounting arm (30), which results in the wings extending from the hub (10) at a proximal end (proximate 22) to intersect the each of the mounting arms (30) at a distal end (proximate 38), said mounting arm (30), hub (10) and arched wing (introduced from modification) defining a wing aperture [0031]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the method taught by Joutsiniemi with an arched rib assembly having a pair of opposing arched wings extending from the hub at a proximal end to intersect the each of the mounting arms at a distal end, said arched wing extending along a curved path, said mounting arm, hub, and arched wing defining a wing aperture as suggested by 
Joutsiniemi is silent regarding a monolithic structure.
Schmitt Figure 1 teaches a turbine assembly wherein support parts (5, 6) are formed as monolithic structures [0023]. The use of monolithic structures provide greater stability since the forces can be distributed across the entire component [0011]. The arched rib assembly taught by Joutsiniemi-Vanderhye would benefit similarly from having a monolithic structure since the assembly acts as a supporting structure for the vanes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Joutsiniemi-Vanderhye such that the arched rib assembly has a monolithic structure as suggested by Schmitt, since a monolithic structure provides more stability to the assembly. 
Regarding Claim 12, Joutsiniemi, Vanderhye, and Schmitt teach the method as set forth in Claim 11. 
The modification by Vanderhye in Claim 11 results in the method further including fastening the vanes (40) to the arched wings (23) with screws as exemplified in Figure 3A of Vanderhye. [0043-0044] discusses vanes (40) being connected via openings (45) and screws (42). Figure 1 of Joutsiniemi shows vanes (2a, 2b) being screw formed, therefore as modified, the combination would have fastening of the screw formed vanes (see also paragraph [0018]). 
Regarding Claim 14, Joutsiniemi, Vanderhye, and Schmitt teach the method as set forth in Claim 11. 
Joutsiniemi Figure 1 teaches wherein the screw formed vanes (2a, 2b) are made of strips or slats which are in vertical direction (see also paragraph [0018] regarding screw formed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Szpur (US 6,345,957 B1), Pelman et al. (US 2008/0246284 A1) teach similar rotor arms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                 
                                                                                                                                                                                       /WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745